Citation Nr: 1308062	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issue was remanded in July 2010 and December 2010 for further development. 

The Veteran presented testimony before the undersigned member of the Board of Veterans' Appeal during a hearing at the RO in March 2010. 


FINDINGS OF FACT

1.  The Veteran is now service-connected for bronchial asthma, rated 30 percent disabling effective April 21, 2005; tinnitus, rated 10 percent disabling effective April 21, 2005; bilateral flat feet, rated 10 percent disabling effective October 30, 2006; and bilateral hearing loss, rated 0 percent disabling effective April 21, 2005.  His combined disability rating is 40 percent effective April 21, 2005.  

2.  The Veteran's service-connected disabilities do not preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

VA will grant entitlement to a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in a Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is now service-connected for the following disabilities: bronchial asthma, rated 30 percent disabling effective April 21, 2005; tinnitus, rated 10 percent disabling effective April 21, 2005; bilateral flat feet, rated 10 percent disabling effective October 30, 2006; and bilateral hearing loss, rated 0 percent disabling effective April 21, 2005.  His combined disability rating is 40 percent effective April 21, 2005.  

The Veteran's wife submitted an October 2008 statement in which she reported that the Veteran would come home from work and he would be noticeably exhausted and out of breath to the point where she could hear him struggling to breathe.  She also noted that he got winded if he exerted too much energy or very little energy.  

Outpatient treatment reports reflect that the Veteran's asthma was becoming more severe in October, November, and December 2008.  An October 2008 treatment report reflects "moderate to severe" persistent asthma.  

The Veteran underwent a VA respiratory examination in November 2008.  He was diagnosed with bronchial asthma.  The examiner stated that the effect on the Veteran's occupation and daily activities was mild to moderate.  Regarding functional impairment, the examiner opined that the Veteran would not be able to perform heavy or prolonged physical activities.  He would be able to perform sedentary to light duty activities.  

The Veteran underwent a VA audiologic examination in November 2008.  The examiner stated that tinnitus should not interfere with everyday life; but that his hearing loss would affect hearing in quiet and noise.

A February 2009 outpatient treatment report stated that the Veteran's asthma was "much improved."  A July 2009 treatment report reflects that the Veteran's asthma is "not well controlled yet."    

The Veteran underwent another audiologic examination in August 2010.  Speech recognition scores were excellent bilaterally.  As noted above, the Veteran's hearing loss is rated as noncompensable.  The examiner opined that the Veteran would have difficulty hearing in noisy environments; but that his understanding scores were good in a quiet environment.  She stated that the Veteran would benefit from a fairly quiet work environment, or one that would allow him face to face communication.  

The Veteran underwent a third VA audiologic examination in March 2012.  His speech recognition scores were good.  The Veteran reportedly had difficulty understanding speech when he could not see the person speaking.  He also reported difficulty understanding speech with background noise present.  He stated that as a result, he had difficulty hearing and following instructions at work.  He further noted that this could endanger his safety.  Finally, he reported that his tinnitus is bothersome and that it affects his ability to sleep.  The examination report did not include an opinion by the examiner regarding the Veteran's ability to work.  When the examiner submitted an addendum in May 2012, he indicated that he had reviewed the claims file.  He re-iterated all of the Veteran's contentions, and then stated that the fact that the Veteran's tinnitus can affect his sleep which would decrease his ability to attend to work related issues, particularly safety issues, and "may also" increase the stress that the Veteran experiences with regards to employment.    

The Veteran underwent a VA general medical examination in March 2012.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran suffers from dyspnea (shortness of breath) with mild exertion.  He had no abnormal breath sounds.  The examiner found the Veteran to have an exercise induced asthma condition.  He noted that the Veteran was employed as a bead filler until 2008; and that he retired due to exercise induced asthma.  The examiner found that that the effects of his service connected disabilities on employment include lack of stamina, weakness, and fatigue.  He estimated that the Veteran would not be able to do sports or exercises; that his disabilities would have a severe effect on his ability to do chores or recreational activities; that they would have a moderate effect on his ability to go shopping, travel, drive, and bathe.  The examiner stated that "any activities that require MILD/moderate exertion (such as prolonged walking) prolonged sitting may further aggravate [the Veteran's] EXERCISE INDUCED ASTHMA CONDITION.  These conditions render the Veteran unable to secure and maintain substantially gainful physical and/or sedentary employment."  [Emphasis in original].  

As the Veteran does not have a single service-connected disability rated at 60 percent or more and the combined rating for his service-connected disabilities is 40 percent, he does not meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In May 2012, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that the totality of the evidence did not support a conclusion that the Veteran was unemployable due to his service-connected disabilities.  As he explained, the November 2008 examiner opined that the Veteran's bronchial asthma had a mild to moderate effect on occupational and daily activities; and that the examiner specifically stated that the Veteran is capable of performing sedentary employment.  The Director further noted that the March 2012 examiner stated that the Veteran's asthma is exercise induced.  The March 2012 examiner also stated that mild/moderate exertion such as prolonged standing or sitting "may" aggravate bronchial asthma.  The Director noted that the use of the term "may" without supporting clinical data or other rationale, renders the opinion too speculative to provide the degree of medical certainty required to establish unemployability; and that when weighing certain medical opinions, inquiry must be made into the nature of the expressed opinion, the clinical data used to formulate the opinion, its rationale, or any other factors that would give it substance.  See Bloom v. West, U.S. Vet. App. No.97-1463.  The Director once again noted that the August 2010 examiner and May 2012 audiologic examiner indicated that the Veteran is employable; but that he would benefit from an employment environment more suitable to his hearing loss and tinnitus disabilities.  

The Board may review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

Thus, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him. 

The Veteran stated on his October 2008 VA Form 21-8940, that he has a GED, but no other education or training.  

At the Veteran's March 2010 Board hearing, he testified that he took early retirement from a Tire store.  He stated that the last five years he worked there, he was huffing and puffing all the time, taking extra breaks to get water, and leaving work 30-45 minutes early.  He stated that he just could not keep pace anymore.  He stated that his job was a standing job.  Originally it was a 7 1/2 hour day, and he was having trouble with that.  Then the company went to 12 hour days.  The Veteran managed it for a couple of years, but then was unable to keep up.  In terms of future employment, he stated that he is not an educated man, and that factory work is all he has ever done.  He testified that just getting up off of the couch to get a cup of coffee or to use the bathroom will put him out of breath.   

The Board finds that the Veteran and his wife have presented credible testimony; and there is little doubt that the Veteran's service connected disabilities prevent him from returning to factory work or other physically demanding employment.  However, the preponderance of the evidence does not reflect that service-connected disabilities prevent the Veteran from securing and following "substantially gainful employment" consistent with his education and occupational experience.

The November 2008 VA respiratory examiner opined that while the Veteran would not be able to perform heavy or prolonged physical activities, he would be able to perform sedentary to light duty activities.  The November 2008, August 2010, and March 2012 audiologic examiners noted that the Veteran's hearing difficulty and tinnitus might increase stress; but none of them opined that the Veteran could not perform sedentary employment.  To the contrary, the August 2010 examiner noted that the Veteran's understanding scores were good in quiet environments; and that he would benefit from a fairly quiet work environment.  

The evidence most favorable to the Veteran's claim is clearly the March 2012 general VA examination in which the examiner stated that the Veteran's service connected disabilities render him unable to secure and maintain substantially gainful physical and/or sedentary employment.  However, the examiner failed to offer an adequate rationale to support this opinion.  Instead, the opinion is preceded by the opinion that "any activities that require MILD/moderate exertion (such as prolonged walking) prolonged sitting may further aggravate [the Veteran's] EXERCISE INDUCED ASTHMA CONDITION." [Emphasis in original].  This statement clearly indicates the examiner's opinion that the Veteran cannot perform employment that requires mild to moderate exertion.  The examiner failed to render an opinion regarding employment that requires little to no physical exertion.  Moreover, even his opinion regarding mild/moderate exertion is speculative.  He simply stated that such activities "may" further aggravate a service connected disability.  As the Director of C&P noted, the Board is not permitted to rely on a speculative nexus opinion to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility);  Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).  Since even the most favorable medical opinion does not support a finding that the Veteran would be unable to perform sedentary employment, the Board is unable to grant the claim. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to a TDIU must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


